DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: Applicant’s independent claim 12 is not written as a complete sentence as the claim does not end with a period but a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 1 recites in part “grinding the quenched naturally occurring mineral to a powder having volume-based mean particle size of less than or equal to 40 μm whereby the powder is a natural pozzolan”.  Applicant’s independent claim 1 also recites in part “quenching the at least partially molten mineral in water so that at least a portion of the 
Appropriate correction is required.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 12 is drawn to a method of making cementitious materials.  However, independent claim 12 recites the following steps: heating a solid, naturally occurring mineral; quenching the at least partially molten mineral; and grinding the quenched mineral.  Applicant’s independent claim 12 does not recite any steps drawn to making a 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0288912 A1 to Sun et al. (hereinafter “Sun”) in view of United States Patent No. 6,630,022 to Lessard et al. (hereinafter “Lessard”) and CN105753410 A to University of Hubei Technology (hereinafter “Hubei”) (copy of English language mechanical translation provided herewith).

Referring to Applicant’s independent claim 1, Sun teaches a method of making a natural pozzolan for use in cementitious materials (See Abstract of Sun) comprising: heating a solid, naturally occurring mineral so that at least a portion of the solid naturally occurring mineral melts to form an at least partially molten mineral (pars. [0037-40], [0044], [0123]; the naturally occurring mineral, e.g., quartz, of Sun is equivalent to Applicant’s claim term “a solid, naturally occurring mineral); quenching the at least partially molten mineral in water so that at least a portion of the quenched mineral is in amorphous form (pars. [0041], [0044], [0098] of Sun); grinding the quenched naturally occurring mineral to a powder (pars. [0044], [0108] of Sun) whereby the powder is a natural pozzolan (par. [0094] of Sun); and combining the powder with a hydraulic cement (pars. [0107-108], [0114-115] of Sun).
	Although Sun teaches the naturally occurring mineral is quartz (pars. [0037-40], [0044], [0123] of Sun), Sun does not teach explicitly the naturally occurring mineral is “olivine, pyroxene, amphibole, biotite, plagioclase, orthoclase or muscovite or combinations or mixtures thereof” according to Applicant’s claim language.
	However, Lessard teaches a mechanically activated pozzolan prepared from granitic
quarry fines milled by a high-energy milling process to convert the essentially inert raw granitic
MPEP 2144.07 [R-08.2012] As both Sun and Lessard teach utilizing quartz sand for the same intended purpose (pars. [0078], [0080], [0082], [0098] of Sun; col. 3, ll. 4-12 of Lessard), and Lessard teaches further quartz sand, plagioclase and pyroxene are all equivalent for use as a binding agent in a hydraulic cement (col. 3, ll. 4-12 of Lessard), the quartz sand of Sun can be substituted with either plagioclase or pyroxene pursuant to Lessard’s teachings. MPEP 2144.06 [R-08.2012] (II) For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the quartz sand of Sun with either plagioclase or pyroxene pursuant to Lessard’s teachings.  A person having ordinary skill in the 
Although Sun as modified by Lessard teaches grinding the quenched naturally occurring mineral to a powder (pars. [0044], [0108] of Sun), Sun as modified by Lessard does not teach explicitly the resultant powder has a “volume-based mean particle size of less than or equal to 40 μm” according to Applicant’s claim language.
However, Hubei teaches a method for high-impermeability concrete material by wet grinding process (See Abstract of Hubei).  Hubei teaches the impermeability of concrete is mainly related to its compactness and the size and structure of internal pores (par. [0004], ll. 61-62 of Hubei).  In turn, Hubei teaches the method results in concrete exhibiting good compactness, low energy consumption, low production cost and strong impermeability (par. [0007], ll. 132-134 of Hubei).  In carrying out the method, Hubei teaches mixing quartz sand and water and subjecting the mixture to ball milling to achieve a slurry whose ground quartz sand exhibits a specific surface area and an average particle diameter of 10-50 μm (par. [0011], ll. 171-173 of Hubei).  Hubei teaches controlling the grinding particle size of fine quartz sand and mineral admixtures, gives full play to the pozzolanic effect and micro-aggregate effect of the admixtures, which is a beneficial effect of the method to resultant concrete (par. [0016], l. 220; par. [0018], ll. 236-237 of Hubei).  There is a reasonable expectation the quenched naturally occurring mineral of Sun as modified by Lessard can be ground to a powder having the average particle diameter taught by Hubei.  Both Hubei and Sun as modified by Lessard are drawn to 

Referring to Applicant’s claim 2, Sun as modified by Lessard and Hubei teaches the quenched mineral comprises 75.2% to 100% by weight amorphous form (par. [0098]; Table 1 of Sun).  The amorphous content in weight percent taught by Sun as modified by Hubei renders obvious Applicant’s claimed range.  The amorphous content in weight percent taught by Sun as modified by Hubei lies within Applicant’s claimed range of “approximately 10% to approximately 99% by weight”.  MPEP 2144.04 [R-10.2019] (I)

Referring to Applicant’s claim 3, Sun as modified by Lessard and Hubei teaches the quenched mineral is at least partially hyaloclastite (col. 3, ll. 12-15; the plagioclase and pyroxene of Lessard are equivalent to Applicant’s claim term “at least partially hyaloclastite”).

Referring to Applicant’s claim 5, Sun as modified by Lessard and Hubei teaches the hydraulic cement is Portland cement (pars. [0186], [0192]; Examples 12 and 18 of Sun).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0288912 A1 to Sun et al. (hereinafter “Sun”) in view of United States Patent No. 3,366,720 to Burger (hereinafter “Burger”) and CN105753410 A to University of Hubei Technology (hereinafter “Hubei”) (copy of English language mechanical translation provided herewith).

Referring to Applicant’s independent claim 12, Sun teaches a method of making cementitious materials (See Abstract of Sun) comprising the steps of: heating a solid, naturally occurring mineral so that at least a portion of the solid naturally occurring mineral melts to form an at least partially molten mineral (pars. [0037-40], [0044], [0123]; the mineral, e.g., quartz, of Sun is equivalent to Applicant’s claim term “a solid, naturally occurring mineral); quenching the at least partially molten mineral in water so that at least a portion of the quenched mineral is in amorphous form (pars. [0041], [0044], [0098] of Sun); and grinding the quenched mineral to a powder (pars. [0044], [0108] of Sun) whereby the powder has pozzolanic properties (par. [0094] of Sun).

However, Burger teaches a method of producing building blocks which consists essentially in dry mixing one to fifteen parts by volume of particles of rock with one part hydraulic cement and not more than 5% by volume of the final mixture of calcium chloride (col. 1, ll. 50-58 of Burger).  In carrying out the method, Burger teaches the particles of rock are selected from the group consisting of granite, quartz, feldspar, limestone, slate, marble, porphyry, sandstone, syenite, basalt, diabase, trachyte, dolomite, and gneiss (col. 2, ll. 1-9 of Burger).  There is a reasonable expectation the quartz sand of Sun can be substituted with the basalt rock particles taught by Burger.  As both Sun and Burger teach methods for fabricating cementitious materials (See Abstract of Burger; See Abstract of Sun), and Burger teaches quartz and basalt are suitable for use as materials in making cement (col. 2, ll. 1-9 of Burger), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the quartz of Sun with the basalt taught by Burger.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Burger teaches the suitability of quartz and basalt for use in cementitious materials and thus establishes their equivalence for said purpose. MPEP 2144.06 [R-08.2012] (II) and 2144.07 [R-08.2012]
Although Sun as modified by Burger teaches grinding the quenched naturally occurring mineral to a powder (pars. [0044], [0108] of Sun), Sun does not teach explicitly the resultant powder has a “volume- based mean particle size of less than or equal to 40 um” according to Applicant’s claim language.


Referring to Applicant’s claim 13, Sun as modified by Burger and Hubei teaches the method further comprises combining the powder with a hydraulic cement (pars. [0107-108], [0114-115] of Sun).

Referring to Applicant’s claim 14, Sun as modified by Burger and Hubei teaches the hydraulic cement is Portland cement (pars. [0182], [0186], [0188], [0192], [0194]; Examples 8, 12, 14, 18, 20 of Sun).

Referring to Applicant’s claim 15, Sun as modified by Burger and Hubei teaches the quenched mineral comprises 75.2% to 100% by weight amorphous form (par. [0098]; Table 1 of Sun).  The amorphous content in weight percent taught by Sun as modified by Burger and Hubei renders obvious Applicant’s claimed range.  The amorphous content in weight percent taught by Sun as modified by Burger and Hubei lies within Applicant’s claimed range of “approximately 10% to approximately 99% by weight”.  MPEP 2144.04 [R-10.2019] (I)

Referring to Applicant’s claim 16, Sun as modified by Burger and Hubei teaches the quenched mineral is at least partially hyaloclastite (col. 3, ll. 12-15; the basalt of Burger is equivalent to Applicant’s claim term “at least partially hyaloclastite”).

Referring to Applicant’s claim 17, Sun as modified by Burger and Hubei teaches the method further comprises combining the powder and Portland cement with aggregate and water (pars. [0186], [0192]; Examples 12 and 18 of Sun).

Response to Arguments
Applicant’s claim amendments, see Response to Office Action, filed August 31, 2021, with respect to the rejection of claims 1-3 and 5-7 under 35 USC 112(b); rejection of claims 1-3, 5 and 7 under 35 USC 103; and, rejection of claim 6 under 35 USC 103 have distinguished the claimed invention over the cited prior art of record.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of United States Pre-Grant Patent Application Publication No. 2006/0288912 A1 to Sun et al.; United States Patent No. 6,630,022 to Lessard et al.; CN105753410 A to University of Hubei Technology; and, United States Patent No. 3,366,720 to Burger.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731